Case 2:17-cv-04140-DWL Document 174-9 Filed 07/08/19 Page 1 of 4




                     EXHIBIT I
        Case 2:17-cv-04140-DWL Document 174-9 Filed 07/08/19 Page 2 of 4




UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA


Wells Fargo Bank, N.A.                                                Civil Action No.: 2:17-cv-04140-DWL
                          Plaintiff,
                                                                      AFFIDAVIT OF ATTEMPTED SERVICE
        v.

Wyo Tech Investment Group, LLC

                          Defendant,

State of Wyoming
County of Natrona

                                   SS:



         I, Kris Holliday, being duly sworn depose and state that I am a process server, I am not a party in
this action, I am over the age of eighteen years and reside in the state of Wyoming.

       I was assigned to serve Dennis Danzik with a Subpoena to Testify and Subpoena to produce
documents at the address of 1334 Sunset Boulevard, South Cody for the firm of Schlam Stone. I was
provided-with photos· of Mr. Danzik as well.

         On April 22, 2019 I attempted service at 6: 15 pm at the above address. As I drove up to the
property an older gentleman was driving out of the driveway so I stopped in front of him. I asked if
Dennis Danzik was there and he told me no he was not. I asked if he knew when Dennis would be at the
property and he said he never knows when he is coming to Cody until a week or less before he anives. I
asked if he was the caretaker and he said he was. He said he was at the property getting the lawn ready
for the raw water to be turned on. I asked him if he knew if Dennis Danzik had a house in Sheridan, WY
and he stated that as far as he knew he did not.

        On April 23, 2019 I attempted service again at 12: 15 pm and no one responded to my knocks at
tlm dQot. Th~ b.QllSe loo~d the s.aine as 011 ms pi:evio1,1,s evettln_g attempt. 1'lw Qw;ew.kei: was at tb.e back
of the property in a secondary garage tal<lng care of yard equipment. On this day at 1:23 p.m. I retwned,
there was no answer at the door. I placed my business card on the front door of the house and left (see
attached photos).

         On April 27, 2019 at 11:30 am.I attempted service again and my business card had been removed
from the front door of the-house-, there was 110 answer again. There is a security earnera at the front 0061".
I believe the property is being monitored. The drapes and blinds on the front windows were closed. There
is a curtain on the window of the front door. On previous visits to this house I was able to see through the
windows. I could see there was no fumiture other than what appeared to be a dining room, with end
tables and lamps all piled in that room.



                             Serving By Irving, Inc. I 233 Broadway, Suite 2201 I New York, NY 10279
                                  New York City Dept. of Consumer Affairs License No. 0761160


                                                        Page 1 of 2
      Case 2:17-cv-04140-DWL Document 174-9 Filed 07/08/19 Page 3 of 4




        I reswned in my efforts to serve Dennis Danzik. I was advised that Mr. Danzik called Efrain
Sotelo, process server in Arizona and told Mr. Sotelo that he would be back in Cody around May 13 th,
2019 and asked to be called at 307-250-5417 to set up a meeting. and to be sure he was home.

       On May 10, 2019 at 12: 10 pm I attempted service again and found nothing at the property had
changed since my last attempt, the caretaker was not there and the drapes were not raised.

           On May 11, 2019 at 10:23 am I attempted service again and left a note on the door for Mr.
DtlB'llik t& oontaet me-. l then ea-Red Mr. Danzik's photw and :no one answered, l was oot able to leave a
voicemail because the voicemail had not been set up.

        On May 12, 2019 at 5:05 pm I attempted service again and spoke to the caretaker who stated he
had sent Mr. Danzik my business card and stated he had no further indication that Mr. Danzik was
coming into town. I told the caretaker that I had Mr. Danzik's cell phone nwnber and the caretaker
commented tli.at tli.e calls goes to vofoemail'.

        On May 13, 2019 at 7 :45 am I attempted service again and there was no answer, the caretaker
was not on the premises.

        On Miw 13, 2019 a.t 10;15 ~ I ~tt~mpw<l ~ervi~ i,.ga.in l;\tld there wa.& nQ wi&wer, the qi,,ret$~
was not on the premises. I also called Mr. Danzik and the call went straight to voicemail, the voicemail
was not set up and I was unable to leave a message.

       On May 13, 2019 at 12:52 pm and May 15, 2019 at 7:45 am, I attempted to contact the Mr.
Danzik by text and did not receive a response. Copy of my text messages are attached hereto.

        On May 15, 2019 at 7:40 am I attempted service again and there was no answer, the caretaker
was at the property.

        As of this writing, I have not heard back from Mr. Danzik or an)! ne else.




                            Serving By Irving, Inc. I 233 Broadway, Suite 2201 I New York, NY 10279
                                 New York City Dept of Consumer Affairs License No. 0761160


                                                       Page 2 of 2
                                                8
                                                           Case 2:17-cv-04140-DWL Document 174-9 Filed 07/08/19 Page 4 of 4

7:45 tI;) 0                                         •••I


      (307) 250-5417                                                                                                                    ••
                                                                                                                                         •

                                                    Conversation with (307) 250-5417



                                                Dennis Danzik, my name is Kris
                                                Holliday. I am a process server in Cody,
                                                Wyoming. As your caretaker may have
                                                told you, I am trying to deliver legal
                                                paperwork to you and have been to your
                                                property in Cody numerous times. I
                                                would appreciate it if you would contact
                                                me by text or phone call so we can
                                                discuss the possibility of delivering
                                                these papers to you.


                                                                              7:45 AM


                                                Dennis Danzik, my name is Kris
                                                Holliday. I am a process server in Cody,
                                                Wyoming. As your caretaker may have
                                                told you, I am trying to deliver legal
                                                paperwork to you and have been to your
                                                property in Cody numerous times. I
                                                would appreciate it if you would contact
                                                me by text or phone call so we can
                                                discuss the possibility of delivering
                                                these papers to you.
                                                                                                                              Now• SMS



       ta                                           Text message                                                                  >
        ••


         ._.·I•
                ........
         ►- .....
         ' ..
                    ·.•-,



          -. ..'• ', ,~
                    I



                    --
                         ,
                             '



                                 -
                                     -
                                     .. '
                                            .
                                                                                                                                  SMS
